DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-31-2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Smilanich (“Stored Product Protection with a Pheromone Based Multi-Insect Detector” – published 2016, listed by Applicant on the 06/12/2019 IDS), and further in view of Tayebi et al. (U.S. Pub. 2018/0003660).

Regarding claim 1, Kim discloses (Figs. 1-5 and 19-21) method of detecting one or more target volatile organic compounds (VOCs) – (i.e. ethanol, methanol, etc.: see pars. [0076] and [0081]) within a target fluid flow (gas: [0076]), the method comprising:
providing a device (see par. [0010]) that comprises:
a sensor array 22 [0050] having a plurality of VOC sensors [0087], wherein each VOC sensor includes:
a substrate 100 [0055];
a resistive heater circuit 104 [0055] formed on a first side of the substrate 100 (as shown in Fig. 4);
a sensing circuit 112 [0055] formed on a second side of the substrate 100 (as shown in Fig. 4); and
a chemically-sensitive film 120 [0055] formed over the sensing circuit 112 on the second side of the substrate 100 (as shown in Fig. 4);
heating one or more of the plurality of VOC sensors to at least a first operating temperature [0075];
contacting the one or more VOC sensors with the target fluid flow [0076].
Regarding claim 19, Kim further discloses the sensor array is operatively connected to a controller 30/40 [0050]-[0051].
Regarding claim 1, Kim does not disclose measuring a conductance for one or more of the plurality of VOC sensors; determining a set of conductance change values (ΔKi) corresponding to each of the one or more VOC sensors contacted with the target fluid flow; and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values; determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; and wherein the gas component concentration ([X1n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values (AK;) and the one or more specific net conductance values for each of the one or more of VOC sensors.
Smilanich discloses measuring a conductance for one or more of the plurality of VOC sensors; determining a set of conductance change values (ΔKi) - (i.e. the control value where the concentration is set at 200 ppb: middle p. 3) corresponding to each of the one or more VOC sensors contacted with the target fluid flow (i.e. the chips targeted at each specific pheromone: middle p.3); and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values (i.e. concentration calculations: last part of page 4); determining one or more specific net conductance values (middle p. 3: “specific net conductance/SNC” and top of p. 4: “net conductance”) for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs (i.e. the sensitivity to each pheromone: middle p. 3); and wherein the gas component concentration ([X]1n) for the one or more target VOCs within the target fluid flow is determined (conductance changes at various concentrations: middle p. 3, top p. 4) based on the set of conductance change values (ΔK) and the one or more specific net conductance values for each of the one or more of VOC sensors (i.e. the concentration of each pheromone is calculated based on the control value: middle p. 3, and the actual reading: middle p. 3 and top p. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include measuring a conductance for one or more of the plurality of VOC sensors; determining a set of conductance change values (ΔKi) corresponding to each of the one or more VOC sensors contacted with the target fluid flow; and determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values; determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; and wherein the gas component concentration ([X1n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values (AK;) and the one or more specific net conductance values for each of the one or more of VOC sensors, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).
Kim also does not disclose at least a first VOC sensor is heated to the first operating temperature and at least a second VOC sensor is heated to a second operating temperature, the second operating temperature being different from the first operating temperature.
Tayebi discloses at least a first VOC sensor [0028]-[0029] is heated to the first operating temperature (i.e. first temp range: [0029]) and at least a second VOC sensor is heated to a second operating temperature (i.e. second temp range: [0029]), the second operating temperature being different from the first operating temperature [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method so that at least a first VOC sensor is heated to the first operating temperature and at least a second VOC sensor is heated to a second operating temperature, the second operating temperature being different from the first operating temperature, as taught by Tayebi.
Such a modification would provide multiple analyte selectivity including concentration measurements for multiple analytes (Tayebi: [0029]).

Regarding claims 2 and 7-8 and 10-11, Kim does not disclose measuring a signal conductance for the one or more VOC sensors after contacting the one or more VOC sensors with the target fluid flow; wherein the set of conductance change values (ΔKi) is determined based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow and a baseline conductance of each of the corresponding VOC sensors; the method further comprises: each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with a control fluid flow having a known concentration of the target VOC; measuring a test conductance for each of the one or more VOC sensors; and for each of the one or more VOC sensors, calculating a specific net conductance value based on the measured test conductance of the VOC sensor and the known concentration of the target VOC within the control fluid flow; determining a plurality of specific net conductance values for one or more of the VOC sensors, wherein each of the specific net conductance values for each of the VOC sensors corresponds to a different target VOC; and the first operating temperature is between about 180°C and about 400°C; and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated.
Smilanich discloses measuring a signal conductance (top of page 4: “net conductance”) for the one or more VOC sensors (per the combination with the array of Kim) after contacting the one or more VOC sensors with the target fluid flow (i.e. gas from the sample pail: top of page 4); wherein the set of conductance change values (ΔKi) is determined (top of page 4) based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow (i.e. gas from the sample pail: top of page 4) and a baseline conductance of each of the corresponding VOC sensors (i.e. the gas from the reference pail: top of page 4); each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with a control fluid flow (i.e. the gas at 200 ppb: middle p. 3) having a known concentration of the target VOC (i.e. 200 ppb: middle p. 3); measuring a test conductance for each of the one or more VOC sensors (i.e. gas from the sample pail: top of page 4); and for each of the one or more VOC sensors, calculating a specific net conductance value (middle p. 3, top of page 4) based on the measured test conductance of the VOC sensor and the known concentration of the target VOC within the control fluid flow (i.e. the change from the control: middle p. 3, top of page 4); determining a plurality of specific net conductance values for one or more of the VOC sensors (per the combination with the array of Kim), wherein each of the specific net conductance values (top of page 4) for each of the VOC sensors corresponds to a different target VOC (per the combination with the array of Kim); the first operating temperature is between about 180°C and about 400°C (operating temperatures of 250-400 C: middle of page 3); and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated (i.e. headspace air from the sample: top of page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include measuring a signal conductance for the one or more VOC sensors after contacting the one or more VOC sensors with the target fluid flow; wherein the set of conductance change values (ΔKi) is determined based on the difference between the signal conductance for each of the one or more VOC sensors contacted with the target fluid flow and a baseline conductance of each of the corresponding VOC sensors; each specific net conductance value corresponding to a target VOC is determined by: contacting the one or more VOC sensors with a control fluid flow having a known concentration of the target VOC; measuring a test conductance for each of the one or more VOC sensors; and for each of the one or more VOC sensors, calculating a specific net conductance value based on the measured test conductance of the VOC sensor and the known concentration of the target VOC within the control fluid flow; determining a plurality of specific net conductance values for one or more of the VOC sensors, wherein each of the specific net conductance values for each of the VOC sensors corresponds to a different target VOC; the first operating temperature is between about 180°C and about 400°C; and the target fluid flow is an air sample taken from within a proximity to the stored product being evaluated, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).

Regarding claims 3-5, Kim does not disclose the baseline conductance for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs (i.e. is a reference amount: top of page 4); the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target VOC (i.e. shifted to the reference gas before the next sample: top of page 4) to match the baseline conductance of the corresponding VOC sensor prior to contact with the at least one target VOC (i.e. prior to exposure to the gas from the next sample: top of page 4), wherein the baseline conductance is adjusted by heating one or more of the VOC sensors to at least a second operating temperature (i.e. changing the chip operating temperature: toward the end of the text on page 4); and the method further comprises: contacting one or more of the plurality of VOC sensors with a sample fluid flow (i.e. the reference gas flow: top of page 4), the sample fluid flow being absent of any target VOCs (i.e. is a reference amount: top of page 4); and measuring the baseline conductance for the one or more VOC sensors (top of page 4).
Smilanich discloses the baseline conductance (top of page 4) for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs ; the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target VOC to match the baseline conductance of the corresponding VOC sensor prior to contact with the at least one target VOC, wherein the baseline conductance is adjusted by heating one or more of the VOC sensors to at least a second operating temperature; and the method further comprises: contacting one or more of the plurality of VOC sensors with a sample fluid flow, the sample fluid flow being absent of any target VOCs; and measuring the baseline conductance for the one or more VOC sensors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include the baseline conductance for the one or more VOC sensors is measured while the one or more VOC sensors are in an atmosphere absent of any target VOCs; the method further comprises: adjusting the baseline conductance of one or more of the VOC sensors after being contacted with at least one target VOC to match the baseline conductance of the corresponding VOC sensor prior to contact with the at least one target VOC, wherein the baseline conductance is adjusted by heating one or more of the VOC sensors to at least a second operating temperature; and the method further comprises: contacting one or more of the plurality of VOC sensors with a sample fluid flow, the sample fluid flow being absent of any target VOCs; and measuring the baseline conductance for the one or more VOC sensors, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).

Regarding claim 12, Kim discloses (Figs. 1-5 and 19-21) a device (see par. [0010]) for detecting one or more target volatile organic compounds (VOCs) – (i.e. ethanol, methanol, etc.: see pars. [0076] and [0081]) within a target fluid flow (gas: [0076]), the device comprising:
a sensor array 22 [0050] having a plurality of VOC sensors [0087], wherein each VOC sensor includes:
a substrate 100 [0055];
a resistive heater circuit 104 [0055] formed on a first side of the substrate 100 (as shown in Fig. 4);
a sensing circuit 112 [0055] formed on a second side of the substrate 100 (as shown in Fig. 4); and
a chemically-sensitive film 120 [0055] formed over the sensing circuit 112 on the second side of the substrate 100 (as shown in Fig. 4).
Kim does not disclose determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; and wherein the gas component concentration ([X1n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values (AK;) and the one or more specific net conductance values for each of the one or more of VOC sensors.
Smilanich discloses determining one or more specific net conductance values (middle p. 3: “specific net conductance/SNC” and top of p. 4: “net conductance”) for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs (i.e. the sensitivity to each pheromone: middle p. 3); and wherein the gas component concentration ([X]1n) for the one or more target VOCs within the target fluid flow is determined (conductance changes at various concentrations: middle p. 3, top p. 4) based on the set of conductance change values (ΔK) and the one or more specific net conductance values for each of the one or more of VOC sensors (i.e. the concentration of each pheromone is calculated based on the control value: middle p. 3, and the actual reading: middle p. 3 and top p. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method to include determining one or more specific net conductance values for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs; and wherein the gas component concentration ([X1n) for the one or more target VOCs within the target fluid flow is determined based on the set of conductance change values (AK;) and the one or more specific net conductance values for each of the one or more of VOC sensors, as taught by Smilanich.
Such a modification would identify and help prevent insect infestations (Smilanich: page 1).
Kim does not disclose the resistive heater circuit of a first VOC sensor of the sensor array is configured to heat the first VOC sensor to a first operating temperature, and the resistive heater circuit of a second VOC sensor of the sensor array is configured to heat the second VOC sensor to a second operating temperature, the second operating temperature being different from the first operating temperature.
Tayebi discloses the resistive heater circuit of a first VOC sensor of the sensor array [0028] is configured to heat the first VOC sensor to a first operating temperature (i.e. first temp range: [0029]), and the resistive heater circuit of a second VOC sensor of the sensor array is configured to heat the second VOC sensor to a second operating temperature (i.e. second temp range: [0029]), the second operating temperature being different from the first operating temperature [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the resistive heater circuit of a first VOC sensor of the sensor array is configured to heat the first VOC sensor to a first operating temperature, and the resistive heater circuit of a second VOC sensor of the sensor array is configured to heat the second VOC sensor to a second operating temperature, the second operating temperature being different from the first operating temperature, as taught by Tayebi.
Such a modification would provide multiple analyte selectivity including concentration measurements for multiple analytes (Tayebi: [0029]).

Regarding claim 13, Kim discloses (Figs. 1-5 and 19-21) the sensor array comprises from about two to about ten VOC sensors (i.e. 8 sensors: Figs. 19-20; [0087]).

Regarding claims 14-16, Kim is applied as above, and discloses (Figs. 1-5 and 19-21) the resistive heater circuit 104 of at least one of the plurality of VOC sensors is a pattern (as shown in Fig. 3B; [0060]) having a longitudinal trace width of 0.100 mm (i.e. 100 μm: [0060]) and a longitudinal trace spacing width of 0.200 mm (i.e. 100 μm: [0060]); and a first sensing element 112 and a second sensing element 112 (i.e. one of the other electrodes 112: Fig. 3A; [0060]) forming a pair of extended inter-digitated contacts (as shown in Fig. 3A; comb shape: [0060]); wherein the first/second sensing elements comprise a plurality of extended contacts (as shown in Fig. 3A; comb shape: [0060]), each contact having a latitudinal trace spacing (as shown in Fig. 3A; comb shape: [0060]); and each of the first and second sensing elements 112 comprise at least three extended contacts (as shown in Fig. 3A; comb shape: [0060]), and wherein the sensing circuit has a latitudinal trace spacing between each extended contact of the first and second sensing elements (as shown in Fig. 3A; comb shape: [0060]).
Regarding claims 14-16, Kim does not disclose a longitudinal trace width from about 0.288 mm to about 0.352 mm and a longitudinal trace spacing width from about 0.333 mm to about 0.407 mm; the first/second sensing elements comprise a plurality of extended contacts, each contact having a latitudinal trace width of from about 0.162 mm to about 0.198 mm and a latitudinal trace spacing of from about 0.738 mm to about 0.902 mm; and the sensing circuit has a latitudinal trace spacing between each extended contact of the first and second sensing elements of from about 0.288 mm to about 0.352 mm.
However, such a modification would be merely a change in size/proportion of the device/electrodes, which is obvious.  See MPEP 2144.04(IV)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor to have a longitudinal trace width from about 0.288 mm to about 0.352 mm and a longitudinal trace spacing width from about 0.333 mm to about 0.407 mm; the first/second sensing elements comprise a plurality of extended contacts, each contact having a latitudinal trace width of from about 0.162 mm to about 0.198 mm and a latitudinal trace spacing of from about 0.738 mm to about 0.902 mm; and the sensing circuit has a latitudinal trace spacing between each extended contact of the first and second sensing elements of from about 0.288 mm to about 0.352 mm.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Smilanich (“Stored Product Protection with a Pheromone Based Multi-Insect Detector” – published 2016, listed by Applicant on the 06/12/2019 IDS), and further in view of Tayebi et al. (U.S. Pub. 2018/0003660), and further in view of Maric et al. (U.S. Pub. 2017/0284999).

Regarding claim 17, Kim does not disclose at least one of the resistive heater circuit and the sensing circuit is formed from a composition comprising platinum, and the chemically sensitive film is a nano-crystalline tin oxide film formed from an aqueous tin oxide gel.
Maric discloses the sensing circuit is formed from a composition comprising platinum [0112], and the chemically sensitive film is a nano-crystalline (pars. [0055] and [0077]) tin oxide film (SnO2: Table 3) formed from an aqueous tin oxide gel (sol-gel method of forming: Table 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor so that at least one of the resistive heater circuit and the sensing circuit is formed from a composition comprising platinum, and the chemically sensitive film is a nano-crystalline tin oxide film formed from an aqueous tin oxide gel, as taught by Maric.
Such a modification would improve the sensitivity of the sensor (Maric: [0008]), and is a combination of known prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0028667) in view of Smilanich (“Stored Product Protection with a Pheromone Based Multi-Insect Detector” – published 2016, listed by Applicant on the 06/12/2019 IDS), further in view of Tayebi et al. (U.S. Pub. 2018/0003660), and further in view of Motayed et al. (U.S. Pub. 2017/0038326).

Regarding claim 18, Kim does not the chemically sensitive film comprises a doping agent selected from a group consisting of: platinum; palladium; molybdenum; tungsten; nickel; ruthenium; and osmium.
Motayed discloses the chemically sensitive film comprises a platinum doping agent (Table X; pars. [0226]-[0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s sensor so that at the chemically sensitive film comprises a doping agent selected from a group consisting of: platinum; palladium; molybdenum; tungsten; nickel; ruthenium; and osmium, as taught by Motayed.
Such a modification would improve the sensitivity/selectivity of the sensor (Motayed: [0227]), and is a combination of known prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 10-31-2022 have been fully considered but they are not persuasive.  
Applicant argues (Remarks, p. 9) that Tayebi does not disclose producing a specific gas concentration.  Applicant even quotes Tayebi at par. [0029] – “in one aspect an array of MOS-based sensor pixels is presented that is selective and can provide single or multiple analyte selectivity including, in some aspects, concentration measurements for single and/or multiple analytes.”  Applicant argues Tayebi is not enabling of correlating a resistance change to the concentration of an analyte, but the examiner disagrees.  The examiner also does not agree with Applicant’s claim that one of ordinary skill in the art would not know how to use resistance change to calculate concentration (which is a fundamental and ubiquitous idea in sensors: see the cited textbook pages from “Chemical Sensors: An Introduction for Scientists and Engineers” by Peter Gründler); Tayebi at Fig. 5-6 and par. [0062]-[0064] at the very least shows how (enables one) to correlate the response (change in resistance) of a sensor to the concentration of an analyte.
Applicant also argues that Smilanich does not teach all the claimed limitations, however, the examiner maintains that Smilanich discloses determining a gas component concentration ([X]n) for one or more of the target VOCs within the target fluid flow based on the set of conductance change values (i.e. concentration calculations: last part of page 4); determining one or more specific net conductance values (middle p. 3: “specific net conductance/SNC” and top of p. 4: “net conductance”) for one or more of the VOC sensors, wherein each specific net conductance value corresponds to one of the target VOCs (i.e. the sensitivity to each pheromone: middle p. 3); and wherein the gas component concentration ([X]1n) for the one or more target VOCs within the target fluid flow is determined (conductance changes at various concentrations: middle p. 3, top p. 4) based on the set of conductance change values (ΔK) and the one or more specific net conductance values for each of the one or more of VOC sensors (i.e. the concentration of each pheromone is calculated based on the control value: middle p. 3, and the actual reading: middle p. 3 and top p. 4).
Applicant also argues that Kim does not disclose certain features of the claims, however, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (and Applicant does not particularly point out how the features that the examiner has mapped from Kim to the claim elements fail to read on the claims).
For at least the above reasons, the examiner maintains the rejection of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852